Title: To George Washington from Major Benjamin George Eyre, 25 October 1777
From: Eyre, Benjamin George
To: Washington, George



Sir
Bordentown [N.J.] October th 25 1777

Capt. Doherdey has just Come to this plaice he informs me that we are in want of musket Cartridges 32 pound shot & Grape shot—Eight waggons Loaded with powder left Burlington this morning they went by the way of mountholley the Brittish troops that Crossed has Gone back their is four two Deckkers Come up threw the lore Chevackdefriez the Comodore wants a few men in the Galleys but they Cannot be had from here as their is only men sufficient to take Care of the friggates—

Genl Forman is on his way to Readbanck he was at Croswicks this afternoon he will bring one hundred Continental men with him & 50 malitia they are at allentown this Night the Enemies loss at readbank is less then it wass first reported their lows is thought to be 97 kild & aboute 200 wounded we have not Got any field pieces from them Would it not be prudent to Send more Powder from allenstown as soon as possible Provisions they have Plenty—I am Sir your Humble servt

Benjn Eyre


I shall have all the Stores mov’d from this plaise in two or three Days.

